DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021, has been entered.
 
Response to Amendment
Applicant’s arguments filed 11/19/2021, have been entered.  Applicant has made no claim amendments.  Claims 1-24 remain pending in the application.  Claims 8-16 are rejected and claim 1-7 and 17-24 are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (US 2021/0137743 A1) in view of Allen (US 2015/0100045 A1), further in view of Coulthard (US 2017/0128269).
Regarding claim 8, Hartwell discloses a negative pressure wound therapy system (Title), comprising: 

a tube coupled to the pump (tube 190; para. [0102]; Fig. 1B); 
a dressing coupled to the tube (wound dressing 100; para. [0102]; Figs 1A-1B), the dressing comprising: 
a drape sealable over a wound bed (top or cover layer, or backing 220; para. 0105; Fig 2B or backing layer 420; para. [0150]; Fig. 4A, as examples);
 a hydrophilic layer (transmission layer 226, 426 726a, 726 b, as examples; paragraphs [0105], [0148] and [0159]; Fig. 1B, Fig. 4B and Fig. 7; para. 0109 describes the transmission layer 426 as a layer of porous material; and para. 0113 describes the transmission layer 426 as hydrophilic;) coupled to the drape; 
a plurality of superabsorbent dots (absorbent pads/layers 421 having a plurality of units; para. [0145]; Fig. 4B; para. [0149] describes the absorbent pads/layers 421 having units in a circle shape (dots); Para. [0116] states “In some embodiments, the absorbent layer 221 is a layer of non-woven cellulose fibers having super-absorbent material in the form of dry particles dispersed throughout. Use of the cellulose fibers introduces fast wicking elements which help quickly and evenly distribute liquid taken up by the dressing. The juxtaposition of multiple strand-like fibers leads to strong capillary action in the fibrous pad which helps distribute liquid. In this way, the super-absorbent material is efficiently supplied with liquid. The wicking action also assists in bringing liquid into contact with the upper cover layer to aid increase transpiration rates of the dressing.”  The fibers of located on the absorbent layer 221 
a manifold layer (transmission layer 226, 426 726a, 726 b, as examples; paragraphs [0105], [0148] and [0159]; Fig. 1B, Fig. 4B and Fig. 7);  
one or more channels extending through the hydrophilic foam layer (transmission layer 226, 426 726a, 726 b, as examples; paragraphs [0105], [0148] and [0159]; Fig. 1B, Fig. 4B and Fig. 7; para. [0109] states “ the transmission layer 226 preferably ensures than an open air channel can be maintained to communicate negative pressure over the wound area even when the absorbent layer has absorbed substantial amounts of exudates.”); 
a connection pad (fluidic connector 110; para. [0102]; Fig. 4a) aligned with the one or more channels (illustrated in Fig. 4c), the one or more channels providing fluid communication between the manifold layer and the connection pad, the connection pad coupleable to the tube to provide fluid communication between the pump and the manifold layer (Para. 0102 describes the fluidic connector 110 as supplying negative pressure to the wound site and moving fluid including air, liquid, and wound exudate to a canister located between the wound and the pump.   Para. [0109] states “This porous layer, or transmission layer 226 allows transmission of fluid including liquid and gas away from a wound site into the upper layers of the wound dressing.”  The connection 
Hartwell, implies, but is silent regarding the hydrophilic layer being made of foam (transmission layer 226, 426 726a, 726 b, as examples; paragraphs [0105], [0148] and [0159]; Fig. 1B, Fig. 4B and Fig. 7; para. 0109 describes the transmission layer 426 as a layer of porous material; and para. 0113 describes the transmission layer 426 as hydrophilic;) is made of foam. For example. Para. [0109] of Hartwell states “This porous layer, or transmission layer 226 allows transmission of fluid including liquid and gas away from a wound site into upper layers of the wound dressing.  It is well known in the art prior to the filing date of the present invention that foam is a porous material that allows the transmission of fluid including liquid and gas away from a wound site.
As evidence, Allen teaches negative pressure wound therapy apparatuses including dressings and describing what is known in the art about transmission layers. Para. [0698] states “In any embodiments disclosed herein, the transmission layer may be provided by multiple layers of open celled foam. In any embodiments disclosed herein, the foam is reticulated open cell foam. The foam can be hydrophilic or able to wick aqueous based fluids. [Consequently, Allen teaches that the foam can be hydrophobic (not hydrophilic) such as a transmission layer 726b used as a manifold]  The pore size in each layer is selected so that in the foam layer most proximate to the wound side in use the pores have a smallest size. If only one further foam layer is utilized that includes pore sizes which are greater than the pore sizes of the first layer. This helps avoid solid particulate being trapped in the lower layer which thus helps maintain the lower layer in an open configuration in which it is thus able to transmit air 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a hydrophilic foam layer, such as a transmission layer, in a dressing for the purpose of wicking aqueous based fluids or to use a material wherein the pore size may be varied as taught by Allen.
Hartwell is silent regarding the claim limitation the manifold layer positioned under the hydrophilic foam layer, the manifold layer substantially pneumatically isolated from the superabsorbent dots by the hydrophilic foam layer.
However, Coulthard teaches dressings with fluid acquisition and distribution characteristics wherein the manifold layer is under the hydrophilic foam layer.  Figs. 2 and 3 of Coulthard illustrate dressings including an absorbent membrane 124, having a hydrophilic side 132 and a hydrophobic side 130 facing the wound.  The hydrophilic side 132 is located between the absorbent membrane 124 and the hydrophobic side 130 (Please see paragraphs [0038] and [0039] and Fig. 1).  Para. [0039] states “The hydrophobic side 130 may be configured to distribute fluids along the upstream side of the pouch 112. The hydrophobic side 130 may also be referred to as a wicking side, wicking surface, distribution surface, distribution side, or fluid The hydrophilic side 132 may be configured to acquire fluid from the hydrophobic side 130 to aid in fluid movement into the absorbent member 124 [a limitation in claim 11].” The specification defines “pneumatically isolated” in para. [0009] as “The manifold layer is substantially pneumatically isolated from the superabsorbent dots by the hydrophilic foam layer.”  This same structure is obvious in view of Hartwell and Allen as described above.  Further discussion is provided in the “Response to Argument Section.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to position the manifold layer under the hydrophilic foam layer so that the manifold layer is substantially pneumatically isolated from the superabsorbent dots by the hydrophilic foam layer for the purpose of the distributing and moving of fluid and exudate as taught by Coulthard.

Regarding claim 10, dependent from claim 8, Hartwell teaches the claim limitation the dressing further comprising a perforated film layer positioned under the manifold layer (transmission layer 226, 426 726a, 726 b, as examples; paragraphs [0105], [0148] and [0159]; Fig. 1B, Fig. 4B and Fig. 7) and allowing fluid to flow from the wound bed to the manifold layer (contact layer 225 having perforations 225, as an example; para. [0107]; Fig. 2B.  



Regarding claim12, dependent from claim 8, wherein the drape comprises a porous material that allows evaporation of fluid absorbed by the superabsorbent dots through the drape (Para. 0112] states “In use, this differential tends to draw liquid away from the wound bed and into a central region of the dressing where the absorbent layer 221 helps lock the liquid away or itself wicks the liquid onwards towards the cover layer where it can be transpired.” Para. [0120] states “The backing layer 220 is preferably gas impermeable, but moisture vapor permeable, and can extend across the width of the wound dressing 100.). 
 
Regarding claim 13, dependent from claim 8, Hartwell discloses the claim limitation wherein the plurality of superabsorbent dots are separated from one another to facilitate deformation of the dressing (illustrated in Figs. 9B and 9C).  

a top layer (that is to say, a layer distal from the wound-bed in use) which is a 84/144 textured polyester, and a bottom layer (that is to say, a layer which lies proximate to the wound bed in use) which is a 10 denier flat polyester and a third layer formed sandwiched between these two layers which is a region defined by a knitted polyester viscose, cellulose or the like mono filament fiber. Other materials and other linear mass densities of fiber could of course be used.” The top fibrous layer of the transmission layer helps bind the drape to the hydrophilic foam (transmission layer 226, as an example) and secures the superabsorbent dots to the hydrophilic foam layer (transmission layer 226, as an example) and the bottom fibrous layer binds the hydrophilic fam to the manifold layer (second transmission layer 226, as an example). 

Regarding claim 15, dependent from claim 8, Hartwell discloses the claim limitation the dressing further comprising a hydrophobic filter positioned between the one or more channels and the connection pad (filter 214; para. [0123]; Figs. 2A and 2B illustrates the filter positioned between the one or more channels and the connection pad (fluid connector 110).  

Regarding claim 16, dependent from claim 8, Hartwell, Allen, and Coulthard teach the claim limitation wherein the superabsorbent dots are maintained at substantially atmospheric .

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (US 2021/0137743 A1) in view of Allen (US 2015/0100045 A1), further in view of Coulthard (US 2017/0128265), further in view of Hirsch (5,345,935).
Regarding claim 9, dependent from 8, Hartwell, Allen, and Coulthard imply, but are silent, regarding the claim limitation wherein the pump is manually powered.  Para. [0102] of Hartwell states, “Application of negative pressure may be applied until a desired level of healing of the wound is achieved. In some embodiments, the pump can be miniaturized and portable, although larger conventional pumps may also be used with the dressing 100. In some embodiments, the pump may be attached or mounted onto or adjacent the dressing 100.”  Conventional portable pumps, including manual pumps, were known in the art prior to the filing date of the present invention.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a manually powered pump, such as a bellow, for the advantages of lightness, compactness, low cost, and lower suction level as taught by Hirsch. 

Response to Arguments
Applicant's arguments filed November 19, 2021, have been fully considered but they are not persuasive. Applicant asserts on page 7-8 of the reply dated November 19, 2021 (REPLY) that Claim 8 is rejected under 103 and recites "a hydrophilic foam layer coupled to the drape" that is not disclosed by Hartwell. The examiner describes on the bottom of page 5 to the top of page 6 of the final office action dated September 21, 2021 (FOA), how para [0109] of Hartwell teaches/motivates one skilled in the art how to select a transmission layer 126 including a porous material allowing the transmission of fluid from a wound site, as one example. On the top of page 6 of the FOA, Allen teaches transmission layers may be made of reticulated open cell (porous) foam and even describes appropriate pore sizes to allow the transmission of fluids from a wound.

Applicant asserts on page 11, of the REPLY, that Claim 8 is rejected under 103, states "the manifold layer substantially pneumatically isolated from the superabsorbent dots by the hydrophilic foam layer" and begins a discussion on Applicant's interpretation of the term "substantially pneumatically isolated”.  Applicant states in the middle of page 12 "Coulthard provides no description that suggests that the upstream layer 126 or the downstream layer 128 are "configured to preserve a pressure differential across the hydrophilic foam layer 208 as described of pneumatic isolation in the Applicant's specification". Applicant is inaccurate in making this assertion that the upstream layer 126 or the downstream layer are pneumatically isolated. The examiner is not asserting the upstream layer 126 is pneumatically separated from downstream layer 128.  The examiner is asserting the hydrophobic side 130 being pneumatically isolated from the absorbent member 124 by the hydrophilic side 132 is pneumatically isolated as defined in above the underlined language provided by applicant.  As stated in claim 8 “the manifold layer (corresponding to hydrophobic side 130 in Fig. 3 of Coulthard in Fig. 3 provided below) is positioned under the hydrophobic foam layer (corresponding to the hydrophilic side 132 in Fig. 3 of Coulthard) the manifold (corresponding to hydrophobic side 130) substantially pneumatically isolated from the superabsorbent dots (corresponding to the absorbent layer 124) by the hydrophilic foam layer (corresponding to hydrophilic side 132).   Applicant is defining the term "substantially pneumatically isolated" in the REPLY as "preserving [any] pressure differential across the hydrophilic foam layer".


    PNG
    media_image1.png
    626
    504
    media_image1.png
    Greyscale

As illustrated in Fig. 2 of the present invention, the manifold layer 204 and the hydrophilic foam layer 208 are both located underneath the superabsorbent dots 210.



    PNG
    media_image2.png
    842
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    700
    303
    media_image3.png
    Greyscale


Para [0009] states “The manifold layer is substantially pneumatically isolated from the superabsorbent dots by the hydrophilic foam layer.”  The broadest reasonable interpretation is any material separating the superabsorbent dots from the manifold layer results in the manifold layer being substantially pneumatically isolated from the superabsorbent dots.   Applicant has not defined the term pneumatically isolated to mean 100% of air cannot be passed from one structure to another.  Consequently, the term pneumatically isolated could mean that 0.5% of the air cannot be passed from one structure to another, as an example.  Consequently, any material blocking the slightest amount of air from passing from one structure to the next may be a material that pneumatically separates one layer from another layer.
The examiner however, is using applicants definition (more narrow than the broadest reasonable interpretation) that the hydrophilic foam separating the superabsorbent dots from the manifold layer results in the manifold layer being substantially pneumatically isolated from the superabsorbent dots.  As stated above, Coulthard teaches a dressing including an absorbent membrane having a hydrophilic side 132 and a hydrophobic side 130 facing the wound side.  The hydrophilic side 
Applicant asserts claim 9 is dependent from claim 8 and is allowable at least by virtue of its dependency. Consequently, claim 9 rejections are maintained for the reasons stated above.  Applicant has not made assertions regarding claim rejections to claim 10-16 that are dependent from claim 8.  Consequently, claim 10-16 rejections are maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/               Examiner, Art Unit 3781